Exhibit 99.1 Press release WiLAN Subsidiary Enters into Partnership to License Medical Technologies OTTAWA, Canada – July 20, 2015 – WiLAN (TSX:WIN) (NASD:WILN) today announced that its wholly-owned subsidiary, Surgical Irrigation Technologies Inc., has acquired a portfolio of patented medical technologies relating to surgical ablation and irrigation systems. Surgical ablation technologies help to remove diseased tissue, while irrigation systems help remove debris, clean wounds, and assist with a physician’s visual examination. Wound irrigation is considered to be the most consistently effective method of wound cleaning. “This agreement aligns with WiLAN’s efforts to diversify our business and attract quality portfolios through licensing partnerships,” said Marc Frechette, Senior Vice-President, WiLAN. “This acquisition is WiLAN’s third portfolio in its medical technologies market segment. Since entering this market approximately one year ago, we have already signed four license agreements,” added Frechette. No upfront payment was made to acquire this patent portfolio. Net revenues generated from licensing of the patents under the agreement will be shared between WiLAN and the vendor of the patents. All other terms of the agreement are confidential. About WiLAN WiLAN is one of the most successful patent licensing companies in the world and helps companies unlock the value of intellectual property by managing and licensing their patent portfolios.The Company operates in a variety of markets including automotive, digital television, Internet, medical, semiconductor and wireless communication technologies.WiLAN’s wholly-owned subsidiary, WiLAN Labs, develops and commercializes innovative solutions to the challenges facing next generation communication networks.Founded in 1992, WiLAN is listed on the TSX and NASDAQ and is included in the S&P/TSX Dividend and Dividend Aristocrats Indexes.For more information: www.wilan.com.
